In the United States Court of Federal Claims
                                          No.05-0531V
                                     Filed: February 8, 2013
                                       Not to be Published


****************************
DENNIS BAILEY and            *
MINERVA BAILEY, parents of   *
DEREK M. BAILEY, a minor,    *
                             *                         Autism; Attorneys’ Fees and Costs
                Petitioners, *
                             *
           v.                *
                             *
SECRETARY OF HEALTH AND      *
HUMAN SERVICES               *
                             *
                Respondent.  *
                             *
****************************


               DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On February 8, 2013, petitioners filed an unopposed motion for award of final
attorneys’ fees and reimbursement of costs in this case. Petitioners are entitled to
reasonable attorneys’ fees and costs pursuant to §§ 15(b) and (e)(1). Respondent has
reviewed the motion and does not object. Petitioners seek attorneys’ fees and costs in
the amount of $3,830.00. In lieu of filing a Vaccine General Order #9 statement,
petitioners’ counsel represents that he will reimburse petitioners any costs that
petitioners personally incurred that are compensable under § 15 (e)(1).




1
   Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to delete medical or other information, that
satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will delete such
material from public access.


                                                  1
       The request for attorneys’ fees and costs is granted. Petitioners are
awarded reasonable attorneys’ fees and costs pursuant to §§ 15(b) and (e)(1), as I find
that the petition was brought in good faith and upon a reasonable basis, and the
amounts requested are reasonable and appropriate.

       Pursuant to §15(e), I award a lump sum of $3,830.002 to be paid in the form
of a check payable jointly to the petitioners and petitioners’ counsel, Conway,
Homer & Chin-Caplan, P.C.

      In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the Clerk of the court shall enter
judgment in accordance herewith.3

IT IS SO ORDERED.


                                             s/Patricia E. Campbell-Smith
                                             Patricia E. Campbell-Smith
                                             Chief Special Master




2
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Dep't Health and Human Services, 924 F.2d 1029 (Fed. Cir.1991).
3
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. See Vaccine Rule 11(a).


                                                2